Citation Nr: 0217920	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-12 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran had over 23 years of active service, including 
from May 1974 to November 1977.

The current matter comes before the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined that new and material had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for an aortic valve 
condition.  Following receipt of additional medical 
evidence, the RO found, in an April 2001 supplemental 
statement of the case that new and material evidence had 
been submitted in the form of recent private medical 
treatment records primarily from the 1990s.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that regardless of the 
RO's action in determining whether new and material 
evidence has been submitted, the Board still has a legal 
duty to consider that same issue.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  Therefore, the Board in its August 
2001 decision construed the issue to be whether new and 
material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
aortic valve disease and, if so, whether all the evidence 
both old and new warranted the grant of service 
connection.  The Board reopened the veteran's claim and 
remanded the case to the RO for additional development and 
a decision on the merits.  In its current status, the case 
returns to the Board following completion of development 
made pursuant to its August 2001 remand.  

The veteran requested a local hearing on his VA Form 9, 
received in June 2000.  A hearing was scheduled for 
October of that year.  However, the record reflects that 
the hearing was later canceled.  



FINDINGS OF FACT

1.  A congenital aortic defect was identified during the 
veteran's active service, but was not shown to have 
undergone an increase severity therein.  

2.  The necessity of aortic valve replacement in 1996 was 
a natural progression of the veteran's congenital aortic 
valve defect.  

3.  Coronary artery disease was first identified in 1985, 
several years after the veteran's separation from active 
service and is not shown to be related to injury, disease 
or event noted therein.  


CONCLUSIONS OF LAW

1.  A cardiovascular disease was not incurred in or 
aggravated by the veteran's active military service; and 
the inservice incurrence of coronary artery disease may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The presumption of soundness is overcome by clear and 
unmistakable evidence that congenital heart condition 
existed prior to active service.  38 U.S.C.A. §§ 1111, 
1132, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(b) (2002).  

3.  The veteran's congenital heart condition was not 
aggravated by his military service, and service connection 
is therefore not warranted.  38 U.S.C.A. § 1153 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.306 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the March 1999 rating decision, a May 2000 
statement of the case, the April 2001 and June 2002 
supplemental statements of the case, and an August 2001 
Board decision and remand.  He was specifically told that 
there was no evidence showing that he had a heart 
condition that was due to injury, disease or any event of 
his active service.  The RO also notified him by letter, 
dated in September 2001 that he needed to submit evidence 
in support of his claim, such as statements from doctors 
who treated him during or shortly after service.  Specific 
evidence, including a medical nexus opinion from the 
veteran's doctor, was requested in the August 2001 remand 
and in the September 2001 letter.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf, in 
the August 2001 remand and September 2001 letter.  VA 
asked him to specify where he had received treatment and 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
service medical records.  The RO also obtained the 
veteran's VA medical records from the North Texas Health 
Care System and his private medical records from, Columbia 
Plaza Medical Center, Heart Center of North Texas, and 
from P. Lobstein, M.D., R. Shaller, D.O., and L. A. 
Walder, D.O.  

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

Service connection may be granted for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board also notes that, generally, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA compensation.  See 38 C.F.R. § 3.303(c) 
(2000).  However, a VA General Counsel precedent opinion 
has held that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which pre-exist service and progress at 
an abnormally high rate during service. VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90).  In a separate opinion, the General 
Counsel found that service-connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

The veteran shall be presumed to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment for service.  Clear and unmistakable evidence 
demonstrating that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service rebuts this presumption.  38 U.S.C.A. §§ 1111, 
1132.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  In Crowe, supra, the United States Court 
of Appeals for Veterans Claims (Court), vacated and 
remanded the Board's decision due to failure to provide 
adequate statement of reasons and bases for its conclusion 
that the presumption of soundness did not apply or that it 
was rebutted by clear and unmistakable evidence to the 
contrary.  Specifically, there was an induction 
examination report showing no abnormality, reports of 
evaluation during service that showed normal findings and 
a medical history of some difficulty prior to service.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time 
of the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be 
considered.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where preservice disability 
underwent an increase in severity during service.  Jordan 
v. Principi, No. 00-206 (September 26, 2002), Crowe, 
supra;.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The presumption of aggravation may be rebutted by 
affirmative evidence that the preexisting condition was 
not aggravated by service, which may include affirmative 
evidence that any increase in disability was due to an 
intercurrent disease  or injury suffered after separation 
from service or evidence sufficient, under 38 C.F.R. 
§ 3.306, to show that the increase in disability was due 
to the natural progress of the preexisting condition.  
Splane v. West, 216 F. 3d 1058 (2000), 67 Fed Reg. 216 at 
67792-67793 (November 7, 2002), to be codified at 
38 C.F.R. § 3.306 (d) (2).  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration 
of increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a 
preservice condition without evidence of worsening of the 
underlying condition are not sufficient to be considered 
aggravation in service.  Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

In the veteran's case, the presumption of soundness on 
entrance into active service is rebutted by clear an 
unmistakable evidence of preexisting congenital aortic 
defect.  "Congenital" by definition means existing at, and 
usually before, birth; referring to conditions that are 
present at birth, regardless or their causation.  
Dorland's Illustrated Medical Dictionary, 27th ed. at 373.  

Consequently, it must be determined whether the 
preexisting condition underwent an increase in disability 
during the veteran's military service.  In this case, 
there is no indication of an augmentation in the severity 
of the veteran's condition during service or any 
indication that treatment was provided therein.  

Service medical records are negative as to the presence of 
any cardiovascular disease by sign or symptom during 
service.  Service medical records do show that in 1969 a 
diastolic murmur was noted, but no cardiac symptoms were 
identified at that time. Subsequent service 
electrocardiograms (EKGs) showed some irregularities, but 
again no significant cardiac symptomatology was noted on 
clinical evaluations during the remainder of the veteran's 
service.

A cardiology consultation in association with the 
veteran's retirement examination revealed aortic valve 
disease, probably related to a congenital bicuspid aortic 
valve defect, manifested by murmurs of aortic stenosis and 
insufficiency.  It was noted the disorder was very minimal 
in degree and hemodynamically insignificant.

On initial VA examination in March 1978, the only 
pertinent notations were a history of heart murmur since 
1969 and a finding of a diastolic and systolic murmur at 
the aortic area.  There was no other symptomatology 
reported.  No acquired heart condition was identified at 
that time.  

It is also significant to note that the available 
postservice treatment records do not show evaluation or 
treatment for heart disease until 1985, several years 
after the veteran's separation from service.  Thus, it 
cannot be said that the veteran experienced an increase in 
disability therein.  Consequently, the presumption of 
aggravation does not apply in this case.  

Private medical records, dated in October 1985, show that 
the veteran was noted to have received treatment from 
1982.  At that time, presented a cardiovascular history 
that was remarkable for chest pain and right arm pain that 
developed while he was jogging.  Echocardiogram revealed 
evidence of aortic regurgitation and showed some 
borderline mild dilatation of the left ventricle, but no 
evidence of hypertrophy.  The veteran was admitted in 
October 1985 because his left ventricle and diastole 
showed further dilatation.  Chest X-ray conducted at that 
time confirmed borderline cardiac dilatation and calcific 
aortic valve disease with mild to moderate aortic 
regurgitation and mild aortic stenosis, consistent with 
progressive cardiac dilatation.  During the hospital 
course, the veteran underwent cardiac catheterization with 
coronary arteriography without complication.  This 
demonstrated II/IV+ aortic regurgitation and mild aortic 
stenosis.  There was very mild and early 10 percent 
narrowing of the left circumflex coronary artery.  The 
discharge diagnoses were calcific aortic valve disease 
with mild to moderate aortic regurgitation and mild aortic 
stenosis and early coronary artery disease.  

The veteran was hospitalized for complaints of chest pain 
in January 1996.  At that time, he presented a 
cardiovascular history remarkable for the recent onset of 
chest discomfort, described as a burning sensation in the 
middle of his chest with exertion.  The clinical 
assessment was new onset angina pectoris.  The examiner 
noted at that time that the veteran's complaint might be 
secondary to combined aortic valvular disease with 
moderate aortic stenosis and moderate aortic insufficiency 
or development of coronary artery disease.  The veteran 
underwent bilateral heart catheterization in January 1996.  
This examination revealed single vessel coronary artery 
disease, moderate left ventricular systolic dysfunction, 
moderate aortic stenosis, and moderate aortic 
insufficiency.  Hospital records dated in January 1996, 
show that the veteran underwent single vessel bypass 
surgery and aortic valve replacement.  

A February 2001 VA cardiology examination revealed 
congenital aortic valve disease with aortic valve 
replacement, arteriosclerotic heart disease with a history 
of coronary artery bypass, and chronic atrial 
fibrillation. It was the examiner's opinion that the 
veteran's aortic valve disorder was a congenital defect 
which over time progressed to more stenosis which was 
unrelated to his arteriosclerotic heart disease.  The 
examiner stated:  

"This aortic valve is a congenital 
aortic defective valve and over a 
period of time did progress to more 
stenosis which is unrelated to his 
aterial sclerotic heart disease, his 
angina and the blockage of an artery on 
the anterior descending.  I think that 
he had risk factors for coronary 
disease of obesity, hypertension, 
smoking and etc.  I do not think his 
arterial sclerotic heart disease bypass 
is related to the aortic valve problem, 
but he had congenital lesion."  

The veteran underwent additional VA examination in 
February 2002.  At that time, the examiner addressed the 
matter of aggravation of the congenital heart condition.  
In particular, the examiner opined:  

"This man's congenital heart disease 
was not seemingly aggravated by active 
service or by difficulty within the 
year after separation.  The evidence of 
coronary artery disease was not evident 
until an arteriogram in 1985 suggested 
early circumflex disease, but then as 
he was having symptoms of angina in 
1996, arteriogram then showed a 
predominant lesion of the LAD, which 
was the reason for the coronary bypass.  
There was no evidence of 
arteriosclerotic heart disease at the 
time of separation from the service.  
The patient's present problems of 
congenital and hypertensive 
cardiovascular disease did not undergo 
increased disability during service or 
during the first year after separation.  
The operative necessity for aortic 
valve replacement was incurred as an 
expression of the natural progress of 
that disease."   

The Board also acknowledges that the veteran's 
representative in the appellant's brief requested an 
opinion from an independent medical examiner.  The Board 
may chose to obtain an independent medical expert opinion 
when in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or 
controversy involved in an appeal.  38 C.F.R. § 20.901 
(2002).  However, the matter in controversy is not so 
complex as to require this type of action.  The Board 
notes that these opinions obtained in the February 2001 
and February 2002 examinations are credible and probative 
as they were based on a review of the veteran's claims 
folder.  

In summary, the veteran's clinical records identify a 
congenital aortic valve defect that required replacement 
in 1996 and coronary artery disease requiring single-
vessel by pass surgery that same year.  With respect to 
the congenital condition, the clinical evidence and the 
medical opinions do not show an increase in severity 
during the veteran's active service.  Thus, the veteran 
cannot prevail on the theory that the congenital condition 
was aggravated by his military service, as the 
preponderance of the evidence does not support that 
proposition.  

With respect to the coronary artery disease, this 
disability was not shown in service and was first 
identified in 1985.  Thus, the preponderance of the 
evidence does not support that coronary artery disease was 
incurred in active service.  Moreover, inasmuch as 
cardiovascular disease was not shown until 1985 the 
inservice incurrence of that condition cannot be presumed.  


ORDER

Service connection for a heart condition is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  

? (2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

